Citation Nr: 0304744	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  00-01 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to 
December 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 199 RO decision.  In August 2002, 
the Board directed that evidentiary development be completed 
on the veteran's claims. 


FINDING OF FACT

The veteran's right knee and back disabilities are 
attributable to his service-connected left knee disability.


CONCLUSIONS OF LAW

1.  Traumatic arthritis of the right knee, status post 
surgery, is proximately due to a service-connected left knee 
disability.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.310 (2002).

2.  A lumbosacral strain with disc problems is proximately 
due to a service-connected left knee disability.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 3.310 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from November 1986 to 
December 1987.  By a March 1988 RO decision, service 
connection for a left knee internal derangement was granted. 

VA medical records, dated in 1998, reflect that the veteran 
reported that he had injured his right knee in January 1998 
when he kicked a heavy bag.  The assessment was an anterior 
cruciate ligament tear of the right knee. 

VA outpatient treatment records, dated in 1999 and 2000, show 
that the veteran was treated for back and right knee 
problems.  A November 1999 record shows that the veteran 
complained that as his gait changed, his back pain became 
more prominent.  The diagnoses included chronic strain of the 
lumbar muscles, degenerative disc disease of the lumbosacral 
spine, and degenerative joint disease of the knees with 
patellofemoral disease.  

In April 1999, the veteran underwent a right anterior 
cruciate ligament reconstruction with hamstring graft. 

A June 1999 VA joints examination report, signed by D.K., 
shows that the veteran reported that his right knee problems 
steadily worsened after he underwent surgery of the left 
knee.  The diagnoses included status post recent right knee 
surgery with reconstruction, with X-ray evidence of 
degenerative joint disease. 

A June 1999 statement from N.K.B, P.T., reflects that during 
the veteran's right knee rehabilitation, an antalgic gait 
resulted which caused his back to shift to the left side 
which caused some asymmetry at the pelvis and lumbar spine.  

A September 1999 VA joints examination report, signed by Dr. 
P.E., reflects that the claims folder was reviewed.  It was 
opined that the veteran's right knee and back problems were 
not related to the veteran's left knee disability.  It was 
noted that there was a historical record which showed that 
the veteran had sustained an athletic injury in 1998 (after 
service), and that such was more likely than not the cause of 
his anterior cruciate ligament injury to the right knee.  

A November 1999 report from New Mexico Orthopaedic Associates 
reflects the opinion that the veteran was developing right 
knee pain (but not anterior cruciate ligament instability) as 
a result of his favoring the left knee. 

At a February 2000 RO hearing, the veteran testified that he 
had a conversation with a physician and was told that his 
left knee problems could have effected his right knee.  He 
also said he thought his back problems were causally related 
to his left knee problems. 

In February 2000, the RO received excerpts from an article 
entitled: "Save your knees."

A March 2000 VA examination report, signed by a VA orthopedic 
surgeon, J.D.P., M.D., reflects that the claims file had been 
reviewed.  Dr. J.D.P. opined that he agreed with Dr. P.E.'s 
opinion that the veteran's right knee and back problems were 
not related to the veteran's service-connected left knee 
problems. 

At a February 2002 Travel Board hearing, the veteran 
testified that his left knee disability had affected his back 
such that he could not bend and put stress on the lower back.  
He also said that his right knee had been affected due to his 
altered gait from his left knee disability.  He testified 
that his physicians had verbalized, to him, that there was a 
causal relationship between his service-connected left knee 
disability and his back and right knee problems. 

A January 2003 VA examination report shows that the claims 
folder was reviewed.  During the examination, the veteran 
complained of back and knee problems.  The diagnoses included 
traumatic arthropathy of the knees, status-post repair of the 
bilateral anterior cruciate ligaments, and chronic back pain 
of mechanical origin.  It was opined that it was reasonable 
to conclude that the veteran's right knee and back problems 
were related to his left knee injury.  It was explained that 
the veteran had been stressing his right knee and that 
bending and other motions were made mechanically inadequate 
due to his left knee problems. 

II.  Legal Analysis

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107; 66 Fed. Reg. 45,620 
(Aug 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159.  The new law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  There is sufficient 
evidence of record to decide the claims.  Further, there is 
no prejudice to the veteran in proceeding with this appeal as 
this decision results in a full grant of the benefits sought 
on appeal.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Basic Laws and Regulations Regarding Service Connection

Service connection will be granted when a disability is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310.  Secondary service 
connection may be established for a disability which is 
aggravated by a service-connected disability.  Allen v. 
Brown, 8 Vet. App. 374 (1995). 

In the instant case, the record does not reveal any 
significant findings in service.  Following his service 
discharge, in the late 1990s through the present, the veteran 
was diagnosed as having right knee and back problems 
including arthritis of the right knee as well as a strain of 
the lumbosacral spine with disc problems.

Over the years, the veteran has undergone multiple VA 
examinations, some of which address the etiology of his right 
knee and back problems.  Specifically, a June 1999 VA 
examination report shows that the veteran complained of 
worsening right knee problems following surgery for his 
service-connected left knee problems.  The diagnosis was 
status-post recent right knee surgery, with X-ray evidence of 
degenerative joint disease.  A September 1999 VA examination 
report reflects the opinion that the veteran's right knee and 
back disabilities were not caused by his service-connected 
left knee disability.  Instead, it was concluded that the 
right knee disability was attributable to a post-service 
injury in 1998.  

In August 2002, the Board directed that additional 
evidentiary development of the veteran's claims be conducted.  
In January 2003, the veteran underwent a VA examination and 
the examiner had the opportunity to thoroughly review the 
claims folder.  Following an examination of the veteran and a 
review of the record, it was concluded that the veteran's 
right knee and back disabilities were indeed caused by his 
service-connected left knee disability.  In part, it was 
rationalized that the service-connected left knee disability 
resulted in his (over) stressing his right knee. 

In sum, it is noted that there are several etiological 
opinions on file which regard the veteran's right knee and 
back problems.  The September 1999 VA opinion is to the 
effect that there is no causal relationship between the right 
knee and back conditions and the service-connected left knee 
disability.  Conversely, the January 2003 VA opinion is to 
the effect that there is a causal relationship between the 
right knee and back disabilities and the service-connected 
left knee disability.  The Board finds the January 2003 
opinion to be more probative than the September 1999 opinion.  
First, it is consistent with other evidence on file including 
the veteran's own hearing testimony which is to the effect 
that his problems worsened following his left knee injury.  
Second, it is consistent with the November 1999 report from 
New Mexico Orthopedic Associates which is to the effect that 
the veteran developed right knee pain as a result of his 
favoring the left knee.  Finally, the 2003 opinion was very 
thorough, well-supported, and not only included a review of 
the veteran's medical records, but also an examination.  The 
September 1999 opinion is not nearly as thorough as the 2003 
opinion and offers little rationale for the provided 
conclusory opinions.  

Giving the veteran the benefit of the doubt, the Board 
concludes that traumatic arthritis of the right knee and a 
lumbosacral strain with disc problems were caused by a 
service-connected left knee disability, and the claim is 
allowed.  


ORDER

Service connection for traumatic arthritis of the right knee, 
status post surgery, is granted.  Service connection for a 
lumbosacral strain with disc problems is granted.

	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

